Opinion issued September 5, 2013




                                         In The

                                 Court of Appeals
                                         For The

                             First District of Texas
                              ————————————
                                 NO. 01-13-00435-CV
                              ———————————
                     IN RE EDWARD R. NEWSOME, Relator



               Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION1

         Relator, Edward Ray Newsome, has filed a pro se petition for writ of

mandamus, challenging the trial court’s denial of his motion for new trial and

seeking various other forms of relief.




1
    The underlying case is Newsome v. Walgreen Drug Store, No.1995-25994 in the 189th
    District Court of Harris County, Texas, the Honorable Bill Burke presiding.
                                            1
      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         2